Title: To James Madison from Charles Pinckney, [ca. 1 September] 1803
From: Pinckney, Charles
To: Madison, James



(Private)
Dear Sir
[ca. 1 September 1803]
By Major Young you will recieve my dispatches to the 30 ultimo. Among them you will see my last reply to Mr Cevallos which was prepared at the time Mr Young left us but not sent in on account of the hurry in which he set out. Since the Departure of Mr Young & before I sent in the reply to Mr Cevallos I thought proper to make some alterations in the latter part & I now send you an exact & correct copy of my reply as sent in & which I am hopeful will meet your approbation. Yesterday & to day they speak very confidently of Spain having agreed to grant a passage to the French army against Portugal—if so War between her & Great Britain will be inevitable & as this War will probably soon extend to other powers the policy of our being neutral must be so apparent that I suppose there will be now few advocates for War in the United States. Indeed every thing I see convinces me more & more of the soundness of this policy for at present it is extremely doubtful how & when the new War will end. One thing I believe is pretty certain that if We except England, it will end in every Country of Europe’s being a complete military despotism—the smaller powers either annihilated or kept in a state of oppression by the larger & they always armed & ready for War. Should our Government wish to arrange all their claims with this by purchasing Florida I believe I may venture to say we shall now find cordial & very sincere support from the french Government & its ambassador here. I have reason to believe it was from their continued opposition before, We never had it, as they wanted it themselves—at present their Views are changed & the thing may be more easy. There seems to be little doubt in Europe that by the Spring or before, there will be a general continental War & as little doubt that many very respectable & opulent men from the small states will emigrate to us. Please present me to the President in the most affectionate & respectful manner & believe me Dear Sir with regard Yours Truly
Charles Pinckney
 

   
   RC and enclosure (DLC). Undated; conjectural date assigned here on the basis of internal evidence and Wagner’s docket: “written after 30 Augt. 1803.” For enclosure, see n. 1.



   
   Pinckney enclosed a copy of his letter to Cevallos, 28 Aug. 1803, which countered the latter’s assertions that U.S. claims against Spain for depredations on American shipping by French privateers were not valid. Pinckney argued that the rejection of article 2 of the Franco-American Convention of 1800 by both France and the U.S. did not mean that the latter had relinquished this category of claims against Spain (4 pp.).


